UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6010



PAUL GRAHAM,

                                               Plaintiff - Appellant,


          versus


STATE OF MARYLAND; DIVISION OF CORRECTIONS;
CENTRAL BOOKINGS INTAKE FACILITY; BALTIMORE
CITY DETENTION CENTER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-04-3713-CCB)


Submitted:   August 5, 2005                 Decided:   August 31, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paul Graham appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2) (2000).   We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Graham v. Maryland, No.

CA-04-3713-CCB (D. Md. Dec. 7, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                - 2 -